Citation Nr: 1035069	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  03-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 until her 
death in May 2000.  The appellant is the Veteran's father.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 Administrative Decision issued 
by the RO.  

In December 2003 the Board remanded the case back to the RO for 
further development of the record.  

The appellant requested a hearing before a Veterans Law Judge at 
the RO in his December 2002 Substantive Appeal.  In June 2010, 
the Veteran cancelled his hearing request.  Consequently, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) 
(2009).    

In November 2006, the Board issued a decision denying the 
appellant's claim.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  

In October 2008, the Court issued an order vacating the Board's 
decision and remanding the case for compliance with directives 
specified in the order.  

The Board remanded the issue in April 2009 for further 
development in order to comply with the order.  


FINDINGS OF FACT

1.  The Veteran died while performing active duty in May 2000 at 
the age of 21; the immediate cause of the Veteran's death as 
shown on the death certificate was hypoxic brain injury following 
acute heroin overdose; an autopsy was performed and used in 
determining the cause of the Veteran's death.

2.  The Veteran is shown to have voluntarily abused heroin, by 
ingesting the drug so excessively as to have directly caused a 
hypoxic brain injury and ultimately to have produced her death 
while on active duty.  


CONCLUSION OF LAW

The Veteran's death caused by a hypoxic brain injury due to an 
acute heroin overdose was the proximate result of her own willful 
misconduct.  38 U.S.C.A. §§ 105, 1110, 1310, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In the instant case, the VCAA letter was issued subsequent to the 
appealed July 2001 Administrative Decision.  The Board notes, 
however, that VCAA was not enacted until November 2000 so it is 
not clear that the law was addressed in connection with initial 
development of the claim. 

Regardless, the Board finds that any defect with respect to the 
timing of the VCAA notice letter constituted harmless error in 
this case.  The September 2005 VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the appellant and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records with subsequent re-adjudication in a March 2010 
Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding 
the need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007), which provides, in part, that VA must perform a 
different analysis depending upon whether a Veteran was service-
connected for a disability during his or her lifetime when 
adjudicating a claim for dependency and indemnity compensation 
(DIC).  

Specifically, in the context of a claim for DIC benefits, § 
5103(a) notice must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id.  

However, the absence of such notification is not prejudicial in 
this case.  With service connection cases, no disability rating 
or effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the RO to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id. 

The Board acknowledges that the notice provided in September 2007 
did not cover all of the elements required by the Hupp decision, 
namely the first element (i.e., a statement of the conditions).  

Nonetheless, the Board concludes that the appellant was not 
prejudiced in this instance.  Specifically, the Veteran was not 
service connected for any disability at the time of her death; 
nor does the appellant contend that the Veteran died as result of 
a service-connected disability.  

The appellant essentially contends that his daughter 
involuntarily ingested heroin.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (finding that in the context of a 
§ 5103(a) notice error, such error is "presumed prejudicial, 
requiring reversal unless the VA can show that the error did not 
affect the essential fairness of the adjudication.")   

Therefore, the Board has determined that there is no prejudice to 
the appellant in proceeding to consider his claim on the merits 
at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that all relevant facts have been properly 
developed in regard to the appellant's claim, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist him with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, the RO has obtained records of treatment reported 
by the appellant.  Further, and in compliance with the Court 
directives, a copy of the final autopsy report was obtained and 
associated with the record.  There is no indication from the 
record of additional medical treatment documents which the RO has 
not obtained, or made sufficient efforts to obtain.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Service Connection for Cause of Death

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 
38 U.S.C.A.§3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 U.S.C.A. § 3.312(b).  

Contributory cause of death is inherently one not related to the 
principal cause.  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

Where drugs are used to enjoy or experience their effects and the 
effects result proximately and immediately in disability or 
death, such disability or death will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or 
air service will be deemed to have been incurred in line of duty 
and not the result of the veteran's own misconduct when the 
person on whose account benefits are claimed was, at the time the 
injury was suffered or disease contracted, in active military, 
naval, or air service, whether on active duty or on authorized 
leave, unless such injury or disease was a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a).

An injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death of 
the user.

Drug abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose other 
than the medically intended use or the use of substances other 
than alcohol to enjoy their intoxicating effects.  38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(m); 3.301(d).

Willful misconduct is an act involving conscious wrongdoing or 
known prohibited action.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, disease 
or death.  38 C.F.R. § 3.1(n).

In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such a 
finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  
Additionally, the element of knowledge of, or wanton and reckless 
disregard of, the probable consequences must be specifically 
addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

VA's Office of General Counsel has confirmed that direct service 
connection for a disability that is a result of a veteran's own 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See VAOPGCPREC 
7-99 (1999), published at 64 Fed Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).

The medical reports and findings surrounding the circumstances of 
the Veteran's cause of death are clear and uncontroverted.  The 
cause of the Veteran's death was hypoxic brain injury and cardiac 
and central nervous system failure following acute heroin 
overdose.  (See Final Autopsy Report dated in June 2000).  The 
statements of the service personnel and investigating personnel 
confirm that the Veteran ingested an excessive amount of heroin.

The involved service members reported that, on April [redacted], 2000, 
the Veteran and a few others went out for the evening.  The group 
retrieved the car of one of the service members who parked at an 
off-base apartment complex and proceeded to a liquor store where 
they purchased liquor and soda to make drinks.  The group then 
decided to go and purchase marijuana.  They reported purchasing 
thirty dollars worth of marijuana, and the Veteran is reported to 
have purchased forty dollars worth of heroin.

On the trip back to the base, the group stopped at a gas station 
which was located next to a drugstore.  The Veteran was reported 
to have gone into the bathroom of the drugstore and ingested the 
heroin.  Shortly after ingesting the heroin, the Veteran passed 
out.  Despite numerous attempts to wake her, the Veteran did not 
wake up.  For the remainder of the trip back to the base, the 
Veteran remained unresponsive, but was still breathing.

After returning to base, the Veteran was carried to her room, 
changed from her civilian clothes into her PT clothes and put in 
her bed to sleep off the drug effects.  Her roommate, who had 
been part of the group, monitored the Veteran for the remainder 
of the evening.  She reported shaking the Veteran on several 
occasions.  Each time the Veteran made a "snoring" noise.  
Although the Veteran remained unconscious, she was still 
breathing when the roommate fell asleep around 3:30 a.m.

The roommate woke up at 6:30 a.m. to check on the Veteran.  The 
roommate noticed that the Veteran was not breathing and was blue 
in the face and cold to the touch.  The Veteran received 
emergency medical treatment upon being found in this state.

The Veteran was transported to a private hospital for further 
emergency care.  She was then transferred to Walter Reed Medical 
Center and admitted to the intensive care unit.  The medical 
staff at Walter Reed determined the Veteran had suffered an 
anoxic brain injury secondary to her heroin overdose.

The Veteran underwent a tracheotomy and PEG tube placement.  The 
medical personnel, in consultation with the Veteran's family, 
determined the Veteran would not recover neurological function 
and care was withdrawn.

During the line of duty investigation of events that led to the 
Veteran's injuries and death, her roommate reported that she and 
the Veteran had a history of drug usage.  She reportedly had used 
crack, heroin, ecstasy and marijuana.

Further, the Report of Investigation determined that the 
Veteran's death due to cardiac arrest secondary to opioid 
overdose, respiratory failure, anoxic encephalopathy and fevers 
was proximately caused by intentional misconduct or neglect.

The appellant asserts, as indicated in the April 2002 Notice of 
Disagreement (NOD) and December 2002 Substantive Appeal, that the 
Veteran was involuntarily drugged and allowed to die from a drug 
overdose.

The Board, however, notes an investigation found that the 
Veteran's drug use was voluntary and her injuries were the 
proximate result to her own willful misconduct.  Additionally, 
the final autopsy report ruled that the manner of death was an 
"Accident."  (See June 2000 Final Autopsy Report).

Further, the witness statements revealed the Veteran had a 
history of illegal drug use that must be deemed to have been 
voluntary.  The appellant in this regard has offered no credible 
evidence that would serve to contradict the conclusion of the 
investigation or otherwise to support his lay statement.  

The Board finds that the appellant's lay assertions are not 
credible as he has not provided reasons for his belief that his 
daughter's death was other than the result of her own willful 
misconduct.

Further, to the extent that the appellant is asserting that the 
Veteran died as a result of the failure of service personnel to 
respond to her condition in a timely fashion, the Board finds 
such statements involve speculation and are not supported by the 
evidence.  

The Board finds in this regard that the Veteran's voluntarily 
ingesting an illegal substance constituted engaging in deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of the probable consequences of her actions.

Given the circumstances in this case, the Veteran's own willful 
misconduct manifested by drug usage must be deemed to have been 
the proximate and immediate cause of her brain injury and 
ultimately her death.

The evidence clearly demonstrates that she ingested a large 
amount of heroin in a short period of time and such a finding 
separately supports the misconduct determination.  See also 
Forshey v. West, 12 Vet. App. 71 (1998).  Thus, the Veteran's 
death must be considered to be the result of her own willful 
misconduct.  

The misconduct in this case was not a mere technical violation of 
police regulations or ordinances, but led directly to the death 
of the Veteran.  

Overall, the preponderance of the evidence is against the claim 
of service connection for the cause of the Veteran's death and 
must be denied.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.

That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



ORDER

Service connection for cause of the Veteran's death is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


